Title: From George Washington to Henry Lee and Culpeper County Lieutenant, 25 June 1757
From: Washington, George
To: Lee, Henry,Culpeper County Lieutenant



Copies of Letters to the County Lieutenants of Prince-William and Culpeper.Gentlemen,
[Fort Loudoun, 25 June 1757]

This will serve to acquaint you, that I have received subsequent intelligence to that transmitted to you; which contradicts the report of the enemys having carried down a train of artillery, and that they have taken Ray’s-town-road; by which it is imagined their intention is more probably against Pennsylvania than this province. Therefore I hope that the Militia may not be immediately wanted—However shall leave it to you to act as you shall think proper.
As I am informed by the Governor that he has (in consequence of our first intelligence) ordered up a third of the Militia of several Counties—among which yours are included—

And as I sent him an express immediately upon the receipt of this last account: And, altho’ it is beyond a doubt, that a considerable body of the enemy is coming down; yet I think by their rout, they will not send their principal force this way. I am &c.

G:W.
Fort Loudoun, June 25th 1757.   

